                     Case 5:19-mj-00167-STE Document 1 Filed 04/01/19 Page 1 of 14
AO 106(Rev. 04/10) Application for a Search Warrant



                                     United States District Court
                                                                  for the

                                                   Western District of Oklahoma                                     APR 01 2019

             In the Matter ofthe Search of
         (Briefly describe the properly to be searched
                                                                                                                    ir^UJ
          or identify the person by name and address)                         Case No. M-19-1(/I-STE
        an LG cellular telephone, with serial number
                       807VTUQ082350
                   IMEI; 353934090823504

                                            APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A.

located in the             Western                District of         Oklahoma             ,there is now concealed (identify the
person or describe the property to be seized)'.
 See Attachment B.



          The basis for the search under Fed. R. Grim. P. 41(c) is (check one or more)'.
                sT evidence of a crime;
                sf contraband, fruits of crime, or other items illegally possessed;
                aT property designed for use, intended for use, or used in committing a crime;
                 O a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:

             Code Sections                                                    Offense Description
        21 U.S.C. §§841(a)(1), 924(c)                                  See attached Affidavit
        18 U.S.C. § 922(g)(1)

          The application is based on these facts:
        See attached Affidavit of Special Agent Brad Dillahunty, Homeland Security Investigations, which is Incorporated
         by reference herein.

          ^ Continued on the attached sheet.
          □ Delayed notice of         days (give exact ending date if more than 30 days:                            ) is requested
           under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                           Applicant's sii

                                                                                      Brad Dillahun^Special Agent
                                                                                           Printed name and title


Sworn to before me and signed in my presence.


Date:
                                                                                             Judge's signature

City and state:  : OKC.OlC                                                        SHON T. ERWIN, U.S. Magistrate Judge
                                                                                           Printed name and title
        Case 5:19-mj-00167-STE Document 1 Filed 04/01/19 Page 2 of 14




              THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA


               AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

       I, Brad Dillahunty, Special Agent (SA) of the United States Department of

Homeland Security, Homeland Security Investigations (HSI), being duly sworn, depose

and state as follows:


       1.     I am an investigative or law enforcement officer ofthe United States within

the meaning of 18 U.S.C. § 2510(7), and am empowered by law to conduct investigations

ofand to make arrests for offenses as set forth in 18 U.S.C. § 2516.

       2.      I have been employed as a Special Agent with HSI and its predecessor the

United States Customs Service since October 2000. I am currently assigned to the Office

of the Resident Agent in Charge, Oklahoma City, Oklahoma (RAC/OC). As part of my

daily duties as an HSI Special Agent, I investigate criminal violations of federal law,

including violations of Title 18, United States Code, Section 545, Smuggling Goods into

the United States; Title 22, United States Code, Section 922(g)(5), Alien Illegally or

Unlawfully in the United States; Title 21, United States Code, Section 952, Importation

of Controlled Substances; and Title 21, United States Code, Section 841, Possession with

Intent to Distribute a Controlled Substance (collectively, the "Specified Federal

Offenses"). Additionally, HSI has a memorandum of understanding with the Bureau of

Alcohol, Tobacco, Firearms, and Explosives that allows me to investigate all violations

of Title 22, United States Code, Section 922, including 922(g)(1), Felon in Possession of

a Firearm.
        Case 5:19-mj-00167-STE Document 1 Filed 04/01/19 Page 3 of 14




       3.    I have personally participated in this investigation and am familiar with the

information contained in this Affidavit through personal investigation, discussions with

other law enforcement persoimel, interviews with witnesses, and review of reports and

other related documentation.


       4.     The information contained in this Affidavit is submitted for the limited

purpose of establishing probable cause to secure a search warrant for an LG cellular

telephone with serial number 807VTUQ082350 and International Mobile Equipment

Identity (IMBI): 353934090823504 (Subject Phone) as described further in Attachment

A (physical description) for evidence of violations of 21 U.S.C. § 841(a)(1)

(manufacturing, possessing, distributing, and selling of controlled substances); 18 U.S.C.

§ 922(g)(1)(felon in possession of firearm); and 18 U.S.C. § 924(c)(1)(A)(possession of

firearm in furtherance of a drug-trafficking crime).

       5.     Since this Affidavit is being submitted for the limited purpose of securing a

search warrant, I have not included each and every fact known to me concerning this

investigation. Only those facts which are necessary to establish probable cause to search

an LG cellular telephone with serial number 807VTUQ082350 International Mobile

Equipment Identity (IMEI): 353934090823504.

              BACKGROUND REGARDING CELLULAR DEVICES

       6.     Based on my knowledge, training, experience, and the experience of other

law enforcement personnel, I know that individuals who purchase and/or distribute

controlled substances utilize cellular telephones to communicate to potential buyers and
                                           2
        Case 5:19-mj-00167-STE Document 1 Filed 04/01/19 Page 4 of 14




suppliers to set up meeting locations and times, and to discuss quantities and prices.

Similarly, individuals prohibited from possessing firearms will purchase firearms

illegally from individuals or trade them for controlled substances. These communications

are done via person-to-person telephone calls, text messages, voicemail, mobile

applications such as Facebook messenger, Whatsapp, and Snapchat, and other person-to-

person communication services that may be used with the telephones data services. I also

know that these individuals, if the cellular telephone has the ability, often take

photographs of their controlled substances, the proceeds from the sale of controlled

substances and of other conspirators/buyers.       Likewise, individuals involved with

prohibited firearms often send messages that contain photographs of the firearms that are

part ofthe sale or exchange. I also know that it is common,especially for gang members,

to take photographs of themselves holding firearms. These photographs are often taken

and stored on their mobile devices such as telephones and tablets.

      7.     Based on my knowledge, training, experience, and the experience of other

law enforcement personnel, I know that the Subject Phone,an LG cellular telephone, has

the ability to communicate via person-to-person telephone calls, text messages and/or

voicemail. I also know that the Subject Phone has the capability to access the Internet,

thus allowing the user to communicate via email, websites, and mobile applications. I

have also observed the Subject Phone to have a camera.

                                   FACTUAL BACKGROUND


       8.    Based on the foregoing information, Jerry James Kendall Ritchie
                                           3
        Case 5:19-mj-00167-STE Document 1 Filed 04/01/19 Page 5 of 14




(Ritchie) committed crimes in violation of 21 U.S.C. § 841(a)(1), 18 U.S.C. § 922(g)(1),

and 18 U.S.C. § 924(c)(1)(A), and evidence of those crimes will be found on the

Subject Phone.

       9.      On November 13, 2018, Ritchie was indicted by the Grand Jury in the

Western District of Oklahoma for possession with intent to distribute methamphetamine,

being a felon in possession of a firearm, and possession of a firearm in furtherance of a

drug-trafficking crime.

       10.     On October 19, 2018, at approximately 7:06 p.m.. Officer Walter Tuttle,

Sgt. Zeke Frazee, and Officer Damian Neiswanger ofthe Enid Police Department were

patrolling the area of 100 S. 12th Street traveling northbound in Enid, Oklahoma. The

officers were behind a gold Buick SUV bearing Oklahoma tag number EXA471. The

vehicle made a right hand turn into the alley behind 1201 E. Broadway Avenue.

Officer Neiswanger observed a white male driver with facial hair wearing a red and

black hat in the driver's seat, later identified as Ritchie, and a white female in the

passenger seat, later identified as Stephanie Benge.

       11.     The vehicle then turned around in the alleyway and began to travel

westbound. The officers observed that the driver's side headlight was not working

properly. The officers pulled up to the vehicle and observed the occupants outside of

the vehicle.


       12.     As the officers were exiting their vehicle, Ritchie ran around the comer

and Benge began to walk around the comer. The officers could smell a strong odor of
                                           4
        Case 5:19-mj-00167-STE Document 1 Filed 04/01/19 Page 6 of 14




raw marijuana as they approached the vehicle. When the officers got around the

comer they observed Ritchie mnning northbound by an apartment complex. Officer

Tuttle and Sgt. Frazee yelled, "Stop, police" and began to chase Ritchie. Officer

Neiswanger stayed with Benge. When Officer Neiswanger asked Benge why Ritchie

ran, she said she did not know. While Officer Neiswanger was speaking with Benge,

he could smell the odor ofraw marijuana in the area around Benge and told Benge that

he was going to detain her for the time being.

       13.   As Officer Tuttle and Sgt. Frazee chased Ritchie on foot, Ritchie tried

to enter an apartment complex. Officer Tuttle recognized Ritchie and had received

information days earlier that Ritchie was in possession of a handgun and always had it

with him. Officer Tuttle drew his service weapon and ordered Ritchie to show him his

hands. Ritchie took a step towards Officer Tuttle with his hand in the air and then

stated "f'ck you" and put his hand down on his waist area. Ritchie refused to comply

with Officer Tuttle's commands to put his hands up and get on the ground. Knowing

from his training and experience that the waist area is a common area used to carry

concealed weapons. Officer Tuttle used a forward kick and stmck Ritchie in the waist

area. Sgt. Frazee then grabbed Ritchie by the arm and pulled him to the ground.

Ritchie was yelling and cursing at the officers as they placed him in handcuffs and

informed him he was under arrest for obstruction.

       14.    While the officers were trying to search Ritchie on the ground, he began

trying to roll around to keep the officers from reaching his pockets. When the officers
                                           5
        Case 5:19-mj-00167-STE Document 1 Filed 04/01/19 Page 7 of 14




stood Ritchie up, he began trying to run towards Sgt. Frazee and jerk away in an

attempt to break free. Sgt. Frazee then pushed Ritchie to the ground and tried to get

him on his stomach and gain control of him. Ritchie began trying to kick Sgt. Frazee.

Officer Tuttle was behind Ritchie and tried to control his upper body by wrapping his

arms around Ritchie's upper body. The officers were finally able to get control

of Ritchie.


       15.    K-9 Officer Michelle James then arrived at the officers' location with her

K9 partner Kylo Ren (Ren) and Ren conducted a free air sniff around the vehicle.

Officer James reported that Ren had positively alerted to the vehicle. Officer James

and Officer Tuttle then searched the vehicle and Officer James located a Crown Royal

bag under the hood of the vehicle and a handgun directly below the bag. The handgun

was a Hi Point, Model CF380,.380 AC? caliber, semi-automatic pistol, bearing serial

number P8158496, which had a round in the chamber and six rounds in the magazine.

The Crown Royal bag contained a couple of premeasured bags containing a crystalline

substance, a sandwich bag filled with a green leafy substance, a syringe, and a digital

scale. The white substance was field tested positive for methamphetamine and

weighed approximately 13.9 grams. Another digital scale was found inside the

vehicle. Additionally, the Subject Phone was found in the vehicle. Officer Tuttle

subsequently completed a vehicle inventory ofthe contents ofthe vehicle.

       16.    Ritchie informed the officers that the firearm and narcotics were not his

and that he was not driving the vehicle. However, when Ritchie was searched, the
                                           6
        Case 5:19-mj-00167-STE Document 1 Filed 04/01/19 Page 8 of 14




officers found a key to the Buick SUV on his person.

       17.     Officer Tyler Evans Mirandized Benge and she stated that she

understood her rights and would speak with Officer Evans. She explained that she

allows people to drive her car for money and that Ritchie had had her car since around

6 p.m. the previous day. Benge stated that she did not know about the drugs in her car.

       18.     I checked Ritchie's criminal history and Ritchie has been convicted of

multiple felonies and thus was precluded from possessing a firearm under 18 U.S.C.

§ 922(g)(1).

       19.     I provided the aforementioned firearm to Special Agent Brenden Taylor.

Special Agent Taylor is an interstate firearms nexus expert with ATF. On October 25,

2018, Special Agent Taylor provided me with is opinion that the aforementioned

firearm was not manufactured in the state of Oklahoma, and therefore crossed state

lines to reach the state of Oklahoma,thereby affecting interstate commerce.

       20.     Oklahoma Department of Corrections records show that Ritchie is a

known member ofthe Universal Aryan Brotherhood(UAB).

       21.     After the Indictment, the government discovered the following information

related to the Subject Phone. During a recent interview with a cooperating witness, the

government learned that Ritchie had confessed to the witness that Ritchie was taking

drugs to a third party's house when he was stopped by the Enid Police Department. This

cooperating witness also stated that Ritchie told him that he was driving the vehicle and

that he put drugs and a gun under the hood in a Crown Royal bag. Thus, there is
                                          7
        Case 5:19-mj-00167-STE Document 1 Filed 04/01/19 Page 9 of 14




probable cause to believe that the Subject Phone may have evidence of this drug

trafficking activity.

       22.    Additionally, the government recently became aware of a jail call Ritchie

made when he was at Garfield County Jail shortly after his arrest where he told an

acquaintance that he did not think that law enforcement had found his phone and asked

her to "grab my phone" from the vehicle.

       ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       23.    Based on my knowledge, training, and experience, I know that electronic

devices can store information for long periods of time. Similarly, things that have

been viewed via the Internet are typically stored for some period oftime on the device.

This information can sometimes be recovered with forensics tools.


       24.    Forensic evidence.     As further described in Attachment B, this

application seeks permission to locate not only electronically stored information that

might serve as direct evidence ofthe crimes described on the warrant, but also forensic

evidence that establishes how the Subject Phone was used, the purpose of its use, who

used it, and when. There is probable cause to believe that this forensic electronic

evidence might be on the Subject Phone because:


               a. Data on the storage medium can provide evidence of a file that was

                  once on the storage medium but has since been deleted or edited, or
Case 5:19-mj-00167-STE Document 1 Filed 04/01/19 Page 10 of 14




        of a deleted portion of a file (such as a paragraph that has been

        deleted from a word processing file).


     b. Forensic evidence on a device can also indicate who has used or

        controlled the device. This "user attribution" evidence is analogous

        to the search for "indicia of occupancy" while executing a search

        warrant at a residence.



     c. A person with appropriate familiarity with how an electronic device

        works may, after examining this forensic evidence in its proper

        context, be able to draw conclusions about how electronic devices

        were used,the purpose oftheir use, who used them, and when.


     d. The process of identifying the exact electronically stored information

        on a storage medium that are necessary to draw an accurate

        conclusion is a dynamic process. Electronic evidence is not always

        data that can be merely reviewed by a review team and passed along

        to investigators. Whether data stored on a computer is evidence may

        depend on other information stored on the computer and the

        application of knowledge about how a computer behaves. Therefore,

        contextual information necessary to understand other evidence also

        falls within the scope ofthe warrant.
       Case 5:19-mj-00167-STE Document 1 Filed 04/01/19 Page 11 of 14




             e. Further, in finding evidence of how a device was used, the purpose of

                 its use, who used it, and when, sometimes it is necessary to establish

                 that a particular thing is not present on a storage medium.


      25.    Nature of examination. Based on the foregoing, and consistent with

Rule 41(e)(2)(B), the warrant I am applying for would permit the examination of the

device consistent with the warrant. The examination may require authorities to

employ techniques, including but not limited to computer-assisted scans of the entire

medium, that might expose many parts of the device to human inspection in order to

determine whether it is evidence described by the warrant.


      26.     Manner of execution. Because this warrant seeks only permission to

examine a device already in law enforcement's possession, the execution of this

warrant does not involve the physical intrusion onto a premises. Consequently, I

submit there is reasonable cause for the Court to authorize execution of the warrant at

any time in the day or night.


                                      CONCLUSION



       27.    Based on the above facts, I believe probable cause exists, to search the LG

cellular telephone with serial number 807VTUQ082350 and IMBI: 3533934090823504,

described in Attachment A, authorizing the seizure of the items described in

Attachment B, which constitute evidence, fruits, instrumentalities, and other items

                                          10
       Case 5:19-mj-00167-STE Document 1 Filed 04/01/19 Page 12 of 14




related to possession with intent to distribute controlled substances, felon in possession of

firearm, and possession of firearm in the furtherance of a drug trafficking crime.

Therefore, it is respectfully requested this Court issue a search warrant.




                                                    Special Ag^^rdSfad Dillahunty
                                                   U.S. Department of Homeland Security
                                                   Homeland Security Investigations


SUBSCRIBED and SWORN before me this                   day of_April, 2019.


                                                                                          )
                                                    SHON T. ERWIN
                                                    United States Magistrate Judge
                                                    Western District of Oklahoma




                                            11
        Case 5:19-mj-00167-STE Document 1 Filed 04/01/19 Page 13 of 14




                                 ATTACHMENT A




Description ofLG cellular phone with serial with serial number 807VTUQ082350 and
International Mobile Equipment Identity (IMEI): 353934090823504.


jty              i


                                                                          m
                                              9




                                    .&■


                                   :y
                                                                         0




                                                                              ft


ps% •
fe ;."


                                                  03
       Case 5:19-mj-00167-STE Document 1 Filed 04/01/19 Page 14 of 14




                                  ATTACHMENT B


All records on the Device described in Attachment A that relate to violations of Title 18,
U.S.C. §§ 922 and 924, and Title 21, U.S.C. § 841 including, but not limited to:

   1. Lists of customers and related identifying information;

   2. Types, amounts, and prices of controlled substances as well as dates, places, and
      amounts of specific transactions;

   3. Any information related to sources of controlled substances (including names,
      addresses, phone numbers, emails, notes or any other identifying information);

   4. Communications regarding controlled substance offenses;

   5. All bank records, checks, credit card bills, account information, and other
      financial records;

   6. Evidence related to the possession, use,storage, or purchase ofany vehicles, vessels,
      or other items that could be used as a means oftransporting controlled substances;

   7. Evidence,including geolocation records,related to locations used as meeting places,
      places used to store proceeds, instrumentalities, controlled substances, firearms
      possessed or used in the furtherance of drug trafficking, or other contraband;

   8. Phone call records (incoming, outgoing, missed calls), voicemail, text messages
      (mms/sms/picture/video/etc.), emails, video chats, direct messaging, encoded
      messaging, mobile applications, and all other forms ofcommunication that could be
      utilized to plan and discuss the transportation, packaging, distribution, sale, or
      concealment of controlled substances or drug proceeds;

   9. Evidence of user attribution showing who used or owned the Subject Phone at the
      time the things described in this warrant were created, edited, or deleted, such as
      logs, phonebooks, saved usemames, passwords, documents, and browsing history;

   10.Any digital data or material including video, audio, and still photography, lists,
      notes, and other text data relating to the distribution of controlled substances or
      possession of firearms; and

   11.Call history, contact name and numbers, voice and text messages, emails, pictures,
      videos, and/or other electronic data relating to drug activity or possession of
      firearms.
